Citation Nr: 1524296	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-34 017	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a compensable rating for residuals of birdshot wounds of the right forearm and hand with retained foreign bodies.  

2.  Entitlement to a compensable rating for residuals of birdshot wounds of the left forearm and hand with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January to May 1970.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2011 rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied compensable ratings for the disabilities at issue and also denied entitlement to a compensable rating based on multiple noncompensable service-connected disabilities, and also denied service connection for post-traumatic stress disorder (PTSD). 

The Veteran was notified of this decision by RO letter of June 22, 2011, and he expressed disagreement, i.e., he filed a notice of disagreement (NOD), with that decision via VA Form 21-4138, Statement in Support of Claim, received in April 2012.  In an RO letter later that month he was requested to "clearly identify the specific Issues(s) [he] was disagreeing with."  He was also informed of how an NOD was defined.  Thereafter, a June 2012 letter from his then accredited service representative specifically listed the issues being appealed as the denial of compensable ratings for birdshot wounds of each forearm.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in February 2014.  In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal.  A review of the Virtual VA and VBMS claims files does not reveal anything pertinent to the present appeal except the transcript of the February 2014 videoconference.  

In an October 2014 letter the attorney filed a motion for revision of an October 1976 rating decision alleging clear and unmistakable error (CUE) in not assigning compensable disability ratings for birdshot wounds of the forearms and hands.  It was also requested that other rating decisions after 1976 be revised but without identifying such.  However, the only other rating decision between the October 1976 rating decision granting service connection and the June 2011 rating decision now being appealed is a July 1986 rating decision.  Thus, it is clear that the motion for revision is implicitly alleging CUE in the both the 1976 and the 1986 rating decisions in not assigning compensable ratings for birdshot wounds of the forearms and hands.  

However, the matter of CUE in prior rating decisions requires initial RO adjudication of such claims and, here, there has not been any such RO adjudication.  Thus, the Board is without jurisdiction to adjudicate such motions for revision and they are referred to the RO for initial consideration.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At the February 2014 videoconference the Veteran's attorney delayed submitting argument relative to the adequacy of the 2011 VA rating examination because he had not yet received a copy, as he requested, of the claim file.  It was contended that the disabilities should be rated on the basis of muscle injury, including residual pain and weakness, and not under a Diagnostic Code based on arthritic pain inasmuch as the VA examiner found that the Veteran's arthritis was unrelated to his missile injuries.  

The Veteran testified that he was shot when he was at a skeet range and ended up having multiple retained foreign bodies (which he described as "BBs" but elsewhere describes as shotgun pellets).  He had been taken to the hospital at Ft. Polk and was treated but was not given antibiotics, antiseptics or medication for pain.  (The Veteran did not state that he was actually hospitalized overnight.)  He was told that if he wanted to make an issue of the incident he would be recycled, which he did not want (and apparently for this reason he did not seek further in-service treatment).  He had had pain in the areas of the wounds ever since.  

The Veteran testified that VA would not treat him in the postservice years and, so, he did not receive treatment for his wounds for many years after service.  In the last 3 or 4 years his pain had gotten worse.   He had retained foreign bodies not only in his forearms but also in his hands.  He had begun receiving VA treatment in 2011 or 2012 and had been told that the only effective treatment was surgery which would be painful and require a prolonged period of recuperation.  

The Veteran made reference to going to the Federal building in Pittsburgh in the 1970s, but it was not made clear when he first received any VA treatment.  Also he testified that "I went to Oakland and the other [italics added] facility ... in the latter part of `11, early `12."  He now had weakness and fatigue of his hands after repetitive use.  

In this regard, in March 1986 the Veteran reported that he had attempted to "get treatment at the V A Hospital in Pittsburgh (Oakland) [sic] but they would not treat me." 

Following the February 2014 videoconference, in September 2014 the Veteran's attorney was provided a copy of the Veteran's claim file.  In October 2014 the Veteran's attorney submitted additional evidence consisting of VA outpatient treatment (VAOPT) records from 2011 to 2013 and a private clinical record.  The private clinical record is a May 2009 operative report from D. S., D. O., reflecting that the Veteran had a release of "right trigger thumb."  The attorney also referenced a February 2013 VAOPT record.  That record bears a description of "Plastic Surgery Attending Note" and indicates that the Veteran had "bilateral OMC arthritis" which was more symptomatic on the left.  He had had a prior injection in the left "OMC" and then the "A1 pulley of the right thumb" was injected.  The injections had not provided much relief from pain but capsaicin cream on his thumb had helped.  After a discussion, the Veteran rejected proposed surgery because it would involve a significant recovery time.  

This additional evidence indicates that further development is warranted because it is not clear whether there are other relevant records of D.S., D. O., which are not of record.  

In the attorney's October 2014 correspondence, he challenged the qualifications of the family nurse practitioner that conducted the 2011 VA rating examination, in part by referencing a note to 38 C.F.R. § 4.73, Diagnostic Code 5309 which states that the hand is so compact that isolated muscle injuries are rare, nearly always being complicated by injuries of the bones, joints, and tendons.  Also, it was stated that there had not been STRs available for that examiner's review and the examiner had not cited other information on file to provide a history of the disabilities.  For example the examiner indicated that the Veteran had been shot by "BBs" rather than having been injured by pellets from a shotgun blast (which, implicitly, would penetrate deeper).  The attorney suggested that the RO had "tainted" the examination by citing on the examination request form Diagnostic Code 5200, as opposed to Diagnostic Codes applicable to rating muscle injuries and, as such, the examiner focused exclusively on range of motion and possible arthritis rather than on any muscle injury.  It was further contended that 10 percent ratings should be assigned under 38 C.F.R. § 4.73, Diagnostic Code 5209 for a moderate injury of the muscles of each forearm.  

The available service treatment records (STRs) show that a January 26, 1970, clinical record from an emergency room at the "USAH Fort Polk" in Louisiana reflects a notation of "? Object in (R) [right] hand."  It further shows that there were "F.B [foreign bodies] both hand & forearms (from BB gun) Left in place."  

However, the Veteran testified that he was shot during ACDUTRA with a shotgun and that the retained foreign bodies are shotgun pellets and not "BBs."  The remaining STRs are negative for further treatment or follow-up.  A general medical examination in April 1970 was negative and there were no relevant complaints in an adjunct medical history questionnaire.  

In VA Form 21-4138, Statement in Support of Claim, in March 1986 the Veteran indicated that he had not yet sought private treatment for disabilities but wished to have VA treatment, for which he had been rejected.  He expressed concern that his retained foreign bodes, which he described as lead shot, might have had an adverse impact on his health.  As to this, if the Veteran has received any private other than from D. S, D.O., he should report this and request RO assistance in obtaining them.  

In view of the foregoing, the Board is of the opinion that an additional VA examination might be helpful.  For the benefit of the examiner the Board notes that under 38 C.F.R. § 4.56(d) muscle injuries shall be classified as slight, moderate, moderately severe or severe.  In determining the classification of the injury, the type of injury, history and complaints, and objective findings are considered.  The criteria for a slight injury, a moderate injury and for a moderately severe injury are set forth at 38 C.F.R. §§ 4.56(d)(1), 4.56(d)(2) and 4.56(d)(4).  

The word used to describe the overall severity of a service-connected disorder, e.g., "moderate", "severe" and "pronounced", are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The criteria in 38 C.F.R. § 4.56(d) (previously contained in 38 C.F.R. § 4.56(c) prior to revision thereof on July 3, 1997; see 62 Fed. Reg. 30235 (1997)) are merely factors to be considered with no specific fact or single criteria establishing entitlement to a particular rating.  Rather § 4.56(d) is essentially a totality-of-the-circumstances test, with no single factor is per se controlling in determining whether a muscle injury has caused slight, moderate, moderately-severe or severe disability.  So, for example, simple debridement does not in itself warrant a rating for moderately severe disability.  Robertson v. Brown, 5 Vet. App. 70 (1993) (addressing the criteria in § 4.56(c) prior to being contained in § 4.56(d)).  Similarly, the mere presence of retained metallic fragments does not per se warrant a rating for moderate muscle injury, particularly if the disability is otherwise asymptomatic.  Tropf v. Nicholson, No. 03-1923, slip op. at 6 - 9 (U.S. Vet. App. Apr. 4, 2006).  

Under § 4.56(d)(1), for slight disability of muscle, the type of injury is a simple wound of the muscle without debridement or infection.  Objective findings are minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, as well as no impairment of function or metallic fragments retained in muscle tissue.  Historically, the record should reflect inservice evidence of a superficial wound with brief treatment and return to duty as well as healing with good functional results.  No cardinal signs or symptoms of muscle disability should be shown (as defined in 38 C.F.R. § 4.56(c) and which are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

Under § 4.56(d)(2), for moderate disability of muscles, the type of injury is frequently a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings are the presence of small or linear entrance and exit scars, indicating short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Historically, the record should reflect consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  

Under § 4.56(d)(3) for moderately severe disability of muscles, the type of injury is frequently a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings are entrance and exit scars indicating damage or involvement of one or more muscle groups and palpable loss of deep fascia or muscle, and impaired strength and endurance.  Historically, there should be evidence of prolonged treatment and a record of consistent complaint of cardinal signs and symptom of muscle disability and, if present, evidence of inability to keep up with work requirements. 

Under § 4.56(d)(4) for severe disability of muscles, the type of injury is a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings are ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.  Palpation showing loss of deep fascia or muscle substance, or soft flabby muscle in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  Additional signs are X-ray evidence of retained foreign bodies, adhesion of scar to bone, visible or measurable atrophy (including those not in the track of the missile (particularly if in the shoulder), induration or atrophy of an entire muscle.  Historically, there should be consistent complaints of the cardinal signs and symptoms of muscle disability which are worse than those of a moderately severe injury and, if present, evidence of an inability to keep up with work requirements.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

This should include reporting the inclusive dates of evaluation or treatment by private or VA sources since discharge from ACDUTRA in May 1970, to include treatment at any and all VA facilities prior to 2011 and treatment by D. S., D.O., whose May 2009 operative report is now on file, as well as the current address of the entity which has possession of any private records.  

Based on his response and after obtaining any appropriate release from the Veteran, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the record.  

If, after making reasonable efforts to obtain named records the records cannot be secured, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's service treatment records (STRs) pertaining to treatment of his injuries of both forearms and hand January 26, 1970 at an emergency room at the "USAH Fort Polk" in Louisiana while on ACDUTRA, and associate them with the claims file.  

3.  Obtain the Veteran's up-to-date VA outpatient treatment (VAOPT) records since February 2013 and associated them with the claim file.  

4.  Afford the Veteran a VA examination for the purpose of determining the severity of the service-connected residuals of birdshot wounds of each forearm and each hand, with retained foreign bodies. 

If possible, arrange for the examiner to be an orthopedist or internist, or other qualified medical professional.  

The examiner is requested to identify the muscle group(s) injured by the missile injuries of each forearm and hand.  

The examiner is requested to express and opinion as to whether any muscle injuries of the forearms and hands are (a) slight, (b) moderate, (c) moderately severe or (d) severe.  

The examiner is requested to describe any injury or residual disability(ies) of the bone, nerves, joints, tendons or vascular symptoms.  

Also, assuming that the retained foreign bodies which the Veteran now has are lead shot, the examiner is requested to render an opinion as to whether any lead shot has had an adverse impact upon the Veteran's health, including whether it might contribute to the development of any arthritis which the Veteran may now have.  

The examiner must provide the rationale for any opinion expressed, preferably with discussion of the prior opinions of record.  

If the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and explain why it is not feasible to provide a medical opinion.

5.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of his claims, of failing without good cause to report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letters sent to the Veteran advising him of the time, date, and location of the scheduled examinations should be included in the claims folder and should reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

6.  Thereafter, readjudicate the claims based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

